United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 02-4110
                                     ___________

Jimmy Luttrell,                       *
                                      *
           Appellant,                 *
                                      * Appeal from the United States
      v.                              * District Court for the Eastern
                                      * District of Arkansas.
James N. Miller; Frank Morledge,      *
                                      *        [UNPUBLISHED]
           Appellees.                 *
                                 ___________

                           Submitted: June 25, 2003

                                Filed: July 23, 2003
                                     ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

       Federal inmate Jimmy Luttrell (incarcerated in Arkansas) appeals from the
district court’s1 dismissal of his civil complaint and denial of his motion for
reconsideration. Having carefully reviewed the record, we conclude that
Mr. Luttrell’s complaint is time-barred, and that Mr. Luttrell failed to allege sufficient
facts to invoke equitable estoppel under Arkansas law. Accordingly, we affirm. See
8th Cir. R. 47B. We also deny the pending motion for sanctions.

      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -2-